DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to a non-elected without traverse. Accordingly, claims 15-20 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 15-20 are canceled.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 or 11, Bentley teaches, in Figs.1-10, an integrated circuit (IC) structure, comprising a plurality of transistor structures, individual ones of the plurality comprising: a non-planar body over a substrate; a gate electrode adjacent to a sidewall of an active region of the non-planar body; and, wherein a height of the sidewall of the active region varies across the plurality. Bentley does not teach a source and drain on opposite sides of the gate electrode and height of a sidewall of an inactive region separating between the active region from and the substrate varies inversely with the height of the sidewall of the active region. Other prior art of record cited on PTO-892 only teach source/drain on opposite side of gate and inactive region only. As such, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, first and second non-planar fin FET including oxide inactive lower region with different heights for fins in the respective first and second finFETs.
Claims 2-10 and 12-14 are also allowed because of their dependency to the allowed base claims 1 and 11 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818